Citation Nr: 1427835	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether a debt to VA in the amount of $4,145.78, resulting from an overpayment in VA nonservice-connected pension benefits, is valid.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to August 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a letter notice of a debt owed to VA, in the amount of $4,145.78, issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) and Debt Management Center (DMC) in St. Paul, Minnesota.

The Virtual VA paperless claims processing system contains numerous documents pertinent to this appeal.  The Veterans Benefit Management System does not include any documents pertaining to the Veteran.
 
In addition to appealing the creation of the debt at issue in this matter, the Veteran has also sought a waiver of VA's recovery of the debt.  She was informed of the debt in February 2010.  In a December 2010 submission, she sought waiver of recovery of the debt.  In January 2011, the DMC denied waiver, on the basis that she did not submit an application within 180 days from the date of the February 2010 notification of the indebtedness, as required.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2013).  The Veteran submitted a notice of disagreement with the January 2011 DMC determination later the same month.  In February 2011, the DMC issued a Statement of the Case on the matter of whether a request for waiver of an overpayment of $4,145.78 was timely filed.  The Veteran did not file a timely substantive appeal in response.  Accordingly, the Board does not have jurisdiction over the matter of waiver of recovery of the debt.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).

However, in February 2014 the Veteran wrote to VA and contended that a she deserved a waiver in this matter and "restoration" of her VA pension now and in the future.  The issues of a) whether a timely substantive appeal was filed with respect to a February 2011 Statement of the Case on the issue of whether a timely application was received for waiver of recovery of a debt to VA in the amount of $4,145.78, and b) increased nonservice-connected pension benefits for the year 2014, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain documentation of how the amount of overpayment was calculated.  The Board finds the record to be of insufficient detail for making a determination as to whether or the extent to which the creation of the debt at issue in this appeal is valid.  In order to resolve the question of the validity of the debt, the record must document how the amount of the overpayment was calculated.  The audit and accounting should clearly identify the amount of the overpayment and the manner in which the debt was calculated for each month that an overpayment was issued.  The Veteran should be provided a sufficient accounting of the debt as will provide her with a meaningful opportunity to review and appeal the validity of the debt determined to be owed by her to VA, and to provide the Board with sufficient information to issue an appellate determination in this matter.  See Narron v. West, 13 Vet. App. 223 (1999).

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b) (2013).  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security Administration (SSA) benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.

A January 2013 Statement of the Case addresses the issue of whether the debt at issue in this appeal, in the amount of $4,145.78, is valid.  The Veteran's debt to VA is said to be a result of an extended period of underpayment by the SSA to the Veteran, resulting in an unusually large payment to the Veteran of $9,133.00, on October 1, 2009, to provide her with funds previously owed but not paid to her by SSA.  As a result, her income for VA purposes was unusually large for a limited period, resulting in a corresponding retroactive reduction in the amount of VA pension benefits to which she was entitled for the period from November 1, 2010, to March 1, 2011.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an audit and accounting for the debt of $4,145.78, resulting from an overpayment in VA nonservice-connected pension benefits, at issue in this appeal.

The accounting should include the amount of and method of calculation of the overpayment for each month during the period for which the overpayment has said to be created, to include the months from November 1, 2010, to March 1, 2011, and any other months during which the debt in question is found to have been incurred, retroactively or otherwise.

2. Readjudicate the issue on appeal.  Readjudication must include providing an accounting of the overpayment at issue in this appeal, as discussed above.

Readjudication must also include consideration of the validity of creation of the overpayment of $4,145.78, at issue in this appeal.

If any benefit sought remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



